Citation Nr: 0809787	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  04-27 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota


THE ISSUES

1.	Entitlement to service connection for a bilateral knee 
disability. 

2.	Entitlement to service connection for residuals of a left 
foot injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 2003.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 RO decision.  This appeal was 
remanded in October 2007 for consideration by the RO of 
additional evidence submitted by the veteran in accordance 
with 38 C.F.R. § 20.1304 (2007).  

The Board notes that the veteran's March and December 2004 
statements asserted a claim for an injury that was incurred 
during a January 2004 VA Compensation and Pension Examination 
pursuant to 38 U.S.C.A. § 1151 (2007).  This claim has not 
been adjudicated by the RO and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record does not show 
that the veteran has a current diagnosed bilateral knee 
disability as a result of his active military service.

3.	The competent medical evidence is in relative equipoise 
that there are residuals from an in-service left foot 
fracture.  


CONCLUSIONS OF LAW

1.	A bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.	Residuals of a left foot injury were incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, an October 2007 letter from the Appeal 
Management Center provided notice regarding the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claims.  Any error regarding this notice was 
harmless given that service connection is being denied for a 
bilateral knee disability and no rating or effective date 
will be assigned with respect to this condition.  
Additionally, service connection is being granted for 
residuals of a left foot injury.  As this is a full grant of 
benefits sought by the veteran, there is no prejudice to the 
veteran regarding this issue.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was afforded a VA medical examination 
in January 2004.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran asserts that he is entitled to service connection 
for a bilateral knee disability manifested by pain as well as 
residuals of a left foot fracture in service.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Bilateral Knee Pain

The veteran claims that he incurred a bilateral knee 
disability in service.  In the October 1973 enlistment 
examination, the veteran did not report bilateral knee pain 
and the veteran's lower extremities were clinically evaluated 
as normal.  Medical examinations dated in July 1981, July 
1984 and April 1989 show that the veteran's lower extremities 
were clinically evaluated as normal.  The remaining service 
medical records are silent for a right or left knee injury or 
treatment for bilateral knee pain.  

A May 2003 x-ray of the veteran's knees revealed no 
radiographic abnormality in the right knee and no 
radiographic abnormality in the left knee.  

In a January 2004 Compensation and Pension Examination, the 
veteran reported recurrent bilateral knee pain while running 
in service.  He indicated that his knees were evaluated in 
service as having soft tissue injuries.  X-rays of the right 
and left knees revealed no fracture, subluxation, narrowed 
joint space or any effusion in the joint space.  The 
impression was an unremarkable study of both knees.  The 
examiner opined that the veteran reported a history of right 
and left knee pain, likely due to anterior knee pain 
syndrome, with possible chondromalacia patella.  The examiner 
further indicated that chondromalacia is an operative or 
arthroscopic diagnosis.  The Board notes that the claims file 
was not available for the examiner's review.  

Medical records dated in April 2004 indicate that the veteran 
had pain in his left knee with an onset in January 2004.  The 
veteran was diagnosed with left knee pain due to mild sprain.  

In December 2004, the veteran's statement shows that the 
veteran was able to run 3 miles every other day and walk 2 
miles every day.  He indicated that his knee rarely bothered 
him during this routine.  He indicated that he felt pain when 
he stood for more than 5 minutes or walked up stairs.  He 
also stated that his physical therapist could not establish 
if there was ligament damage, but could not rule it out.  

The Board finds that service connection for bilateral knee 
pain is not warranted.  The Board has reviewed all the 
medical evidence of record and finds that the veteran does 
not have a current diagnosis of a bilateral knee disability.  
To establish service connection there must be medical 
evidence of a current disability, not a potential or possible 
disability.  The veteran complained of bilateral knee pain, 
however, the competent medical evidence of record reflects 
only a possible diagnosis.  Pain alone, without a diagnosed 
or identifiable underlying malady or condition does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  

Despite the lack of a current diagnosis, there is also no 
objective evidence of record of an in-service injury or 
medical opinion relating a disability to service.  The 
service medical records do not show that the veteran had 
complaints of bilateral knee pain.  The service medical 
records also do not contain a diagnosis of or treatment for a 
knee disability.  The evidence of record is devoid of any 
objective medical evidence of knee pain until after service.  

There is also no evidence of record linking the veteran's 
bilateral knee disability to an injury in service, other than 
the veteran's own statements.  No doctor has ever opined that 
a knee disability is related to any remote incident in 
service.  Without competent medical evidence linking the 
veteran's disability to service, service connection is not 
warranted.

The Board has considered the contentions of the veteran that 
he had bilateral knee pain in service.  However, as a layman, 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter such as diagnosis or etiology.  While a layman such as 
the veteran can certainly attest to his in-service 
experiences and current symptoms, he is not competent to 
provide a diagnosis of a disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Furthermore, where the determinative issue involves a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu, supra.  Without a disability, the veteran is not 
entitled to compensation.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In this case, the objective medical evidence 
does not show treatment for bilateral knee pain in service or 
a diagnosis of a bilateral knee disability.  As such, the 
objective medical evidence outweighs the veteran's 
assertions.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim and the benefit-of-the-doubt rule 
does not apply.  Therefore, the veteran's claim for service 
connection for a bilateral knee disability must be denied.  
See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

Residuals of Left Foot Injury 

The veteran asserts that he is entitled to service connection 
for residuals of as in-service left foot fracture.  

In October 1973, the veteran did not report a left foot 
injury and the veteran's lower extremities and feet were 
clinically evaluated as normal.  In medical examinations 
dated in July 1981, July 1984 and April 1989, the veteran's 
lower extremities and feet were also clinically evaluated as 
normal.  

Service medical records dated in June 2002 show that the 
veteran had a sesamoid fracture in his left foot.  In August 
2002, the veteran reported a fractured left foot in a 
predeployment report.  A radiological report in August 2002 
revealed degenerative osteophytic changes of the first MTP 
joint with associated debris.  Small ossific debris was seen 
adjacent to the first MTP joint, debris may be degenerative 
or posttraumatic.  In April 2003, the veteran reported the 
fracture on a medical assessment.  

In a January 2004 Compensation and Pension Examination, the 
veteran reported that he fractured his foot in service and 
experienced recurring pain with prolonged running or walking.  
X-ray views of the left foot revealed no fracture, 
subluxation or narrowed joint spaces.  The impression was an 
unremarkable study of the left foot.  The examiner opined 
that the veteran had a history of a left foot fracture, but 
no residuals were found upon examination.  The Board notes 
that the claims folder was not available for the examiner's 
review.  

The objective medical evidence of record is in relative 
equipoise as to whether there are residuals of a left foot 
fracture.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  There is 
however, incontrovertible evidence of a fracture in service 
and degenerative changes shown shortly after the trauma.  
Accordingly, the evidence may not be said to preponderate 
against the veteran.  Affording the veteran the benefit of 
the doubt, the Board finds that service connection is 
warranted for residuals of a left foot fracture. 


ORDER

Service connection for a bilateral knee disability is denied. 

Service connection for residuals of a left foot injury is 
granted. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


